DETAILED ACTION
Claim Objections
Claims 2, 3, 9, 11, 17, 19 are objected to because of the following informalities:  
Claim 2 recites “…determine the pre-determined amount time based on a priority of the load.” The claim should recite “amount of time” and it is noted claim 2 only recites one load. There is no basis for “a priority” when there is only one load recited.
Claim 3 depends on claim 1 and recites the limitation "the priority".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the common bus".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations “a first automatic transfer switch (ATS)” and a “second ATS”. It is noted that an automatic transfer switch is term known in the art for an electrical switch that switches a load between two sources. Claim 11’s use of ATS, however, appears to be incorrect, because claim 11’s definition of ATS is that of a simple switch that connects and disconnects one source to one load. Therefore, the “ATS” in claim 11 is in fact not actually an ATS. 
Claims 17 and 19 recite “… the common bus of a power grid”. This should instead read as “… the power grid”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pancheri et al. (2016/0204651 A1).
Regarding Claim 1,
Pancheri (figs.1-2) teaches a device comprising:
a first terminal (output terminal of transfer switch 14 and/or common bus 15) configured to connect to an output of one or more energy sources (output terminal of transfer switch 14 and/or common bus 15 is connected to either source 10 or 12));
a second terminal (24) configured to connect to a load (16);
switching hardware (26) configured to connect the first terminal to the second terminal (see fig.2, par [19]); and
a load control circuit (32) configured to:
detect a condition on the first terminal (pars [10, 26, 28];  a frequency of the voltage is compared to a threshold frequency and when the frequency of the voltage is outside of the threshold frequency for a predetermined time, a condition is detected); and
in response to detecting the condition for a pre-determined amount of time, cause
the switching hardware (26) to electrically disconnect the first terminal from the second terminal (pars [10, 19, 21, 26, 28]; If the controller 32 detects that the frequency of the feedback signal remains outside of the normal operating range for a predetermined amount of time, the controller 32 generates control signal 28 to disconnect the first terminal from the second terminal)).
Note: Pancheri teaches three lines 15 each respectively connected to the transfer switch 15 and it is known in the art that these three individual lines are connected together and form a common bus to the output terminal of the transfer switch. Further support for the “common bus” is that Pancheri labels all three lines with the same number 15. This is further evidenced by Cooper (10,879,727 B1), fig.4, that shows transfer switch 15 has its output terminal connected to a common bus (vertical line) to load switch 22a, 22b, 22c (corresponds to Pancheri’s load switch 26), each respectively connected to loads 16-18.  
Regarding Claim 8,
Pancheri teaches the claimed subject matter in claim 1 and Pancheri further teaches the load control circuit (32) is further configured to: monitor electrical parameters at the first terminal (pars [10, 26, 28]), wherein the condition comprises one or more of the electrical parameters exceeding a threshold value or falling outside of a predetermined range (pars [10, 26, 28]; a frequency of the voltage is compared to a threshold frequency and when the frequency of the voltage is outside of the threshold frequency for a predetermined time, the condition is detected).
Regarding Claim 9,
Pancheri teaches the claimed subject matter in claim 1 and Pancheri further teaches wherein the condition comprises a frequency or voltage of electricity on the common bus falling below a lower threshold or exceeding an upper threshold (pars [10, 26, 28]; a frequency of the voltage is compared to a threshold frequency and when the frequency of the voltage is outside of the threshold frequency for a predetermined time, the condition is detected. The common bus is 15 and further discussed in the rejection of claim 11).
Regarding Claim 17,
Pancheri (figs.1-2) teaches a method of controlling load conditions on a power grid comprising:

in response to detecting the condition for a pre-determined amount of time, disconnecting, via the first device, the first load from the common bus (pars [10, 19, 21, 26, 28]; If the controller 32 detects that the frequency of the feedback signal remains outside of the normal operating range for a predetermined amount of time, the controller 32 generates control signal 28 to disconnect the first load from the common bus).
Note: Pancheri teaches three lines 15 each respectively connected to the transfer switch 15 and it is known in the art that these three individual lines are connected together and form a common bus to the output terminal of the transfer switch. Further support for the “common bus” is that Pancheri labels all three lines with the same number 15. This is further evidenced by Cooper (10,879,727 B1), fig.4, that shows transfer switch 15 has its output terminal connected to a common bus (vertical line) to load switch 22a, 22b, 22c (corresponds to Pancheri’s load switch 26), each respectively connected to loads 16-18.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 11-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pancheri et al. (2016/0204651 A1) in view of Cooper (10,879,727 B1).
Regarding Claim 2,
Pancheri teaches the claimed subject matter in claim 1. Pancheri does not explicitly disclose wherein the load control circuit is further configured to determine the pre-determined amount of time based on a priority load.
Cooper, however, similar to Pancheri teaches one or more energy sources (12 or 13) connected to a common bus (vertical line between the output terminal of switch 15 and load switches 22a, 22b, 22c). Cooper further teaches wherein the load control circuit is further configured to determine the pre-determined amount of time based on a priority load (Col.35, lines25-39, 51-55 and Col.56, lines 23-33; Cooper teaches in response to detecting a condition (i.e. an overload condition), the pre-determined amount of time/time delay to disconnect the load with a higher priority is greater than the pre-determined amount of time/time delay to disconnect the load having a lower priority).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Pancheri to that of Cooper’s in order to prioritize loads by giving the load with higher priority a longer time delay than that of a lower priority load. 
Regarding Claim 3,
Pancheri teaches the claimed subject matter in claim 1 and Pancheri in view of Cooper further teaches wherein the priority of the load (see rejection of claim 2) is manually assigned to the device and stored within a memory of the device (Pancheri, par [29] and Cooper, Col.35, lines 51-55, Col.56, lines 23-33 and Col.58, line 63 to Col.59, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Pancheri to that of Cooper’s in order to give the user the opportunity to store priorities of loads according to a lower (shed first) and higher priority (shed later).
Regarding Claim 11,
Pancheri (figs.1-2) teaches a system comprising: 
one or more energy sources (either source 10 or 12) connected to a common bus (15; note: the output terminal of transfer switch 14 connects either source to a common bus 15, because load shed modules 20 are collectively connected to the output terminal of the transfer switch. Further support for the “common bus” is that Pancheri labels all three lines with the same number 15. This is further shown in the secondary reference Cooper), the one or more energy sources configured to output energy to the common bus (par [18]);  
a first automatic transfer switch (ATS) (20) connected to the common bus (see fig.1) and a first load (Load 1), the first ATS comprising: 
switching hardware (see fig.2, 26); and 
a load control circuit (figs.1-2, 25 and 32), the load control circuit configured to: 
detect a trigger on the common bus, the trigger indicative of a condition (pars [10, 26, 28];  the controller 32 detects a trigger on the common bus 15 when the frequency of the feedback signal from the common bus 15 into 22 is outside of the threshold frequency); and 

a second ATS (20) connected to the common bus and a second load (“load 2”), the second ATS comprising: 
switching hardware (26 connected to load 2); and 
a load control circuit (25 and 32 corresponding to load 2), the load control circuit configured to:
detect the trigger on the common bus (pars [10, 26, 28, 33]; each load control circuit 32 detects on the common bus 15 when the frequency of the feedback signal from the common bus 15 into 22 remains outside of the normal operating range); and 
in response to detecting the trigger for a second pre-determined amount of time, cause the second load to electrically disconnect from the common bus (pars [10, 19, 21, 26, 28]; If the controller 32 detects that the frequency of the feedback signal remains outside of the normal operating range for a predetermined amount of time, the controller 32 generates control signal 28 to disconnect the second load terminal from the common bus).
Pancheri discloses two load control circuits, each with a predetermined amount of time. Pancheri does not explicitly disclose the second pre-determined amount of time to disconnect the second load from the common bus is different than the first pre-determined time in response to detecting the trigger.
Cooper (fig.4), however, similar to Pancheri teaches one or more energy sources (12 or 13) connected to a common bus (vertical line between the output terminal of switch 15 and 
Regarding Claim 12,
The combination of Pancheri in view of Cooper teaches the claimed subject matter in claim 11 and the combination further teaches wherein the first pre-determined amount of time is less than the second pre-determined amount of time, and wherein a priority of the first load is less than a priority of the second load (Cooper, pars [10, 19, 21, 26, 28] and Cooper, Col.35, lines25-39, 51-55 and Col.56, lines 23-33; the combination teaches prioritizing loads with the lowest priority load having a small time delay/pre-determined amount of time so that it disconnects first and quicker than a higher priority load that has a longer time delay. Thus, the combination teaches the first pre-determined of time (lowest priority load) is less than the second pre-determined amount of time (higher priority load)).
Regarding Claim 13,

Regarding Claim 14,
The combination of Pancheri in view of Cooper teaches the claimed subject matter in claim 13 and the combination further teaches wherein the load control circuit of the second ATS is further configured to monitor one or more electrical parameters present on the common bus (Pancheri, pars [10, 26, 28, 33]; load control circuit 32 corresponding to load 2 monitors the frequency on the common bus 15 via the feedback signal to determine whether the monitored frequency is outside of the threshold frequency).
Regarding Claim 15,
The combination of Pancheri in view of Cooper teaches the claimed subject matter in claim 14 and the combination further teaches wherein the trigger comprises a frequency or voltage of electricity on the common bus falling below a lower threshold or exceeding an upper threshold (Cooper, pars [10, 26, 28]; trigger comprises a frequency of the voltage is compared to a threshold frequency and when the frequency of the voltage is outside of (i.e. lower or exceeds) the threshold frequency for a predetermined time, the condition is detected).
Regarding Claim 16,
The combination of Pancheri in view of Cooper teaches the claimed subject matter in claim 11 and the combination further teaches wherein a priority of the first load is stored within a memory of the first ATS, and a priority of the second load is stored within a memory of the 
Regarding Claim 18,
Pancheri teaches the claimed subject matter in claim 17 and Pancheri further teaches detecting, via a second device (figs.1-2, second device 20 corresponding to Load 2), the condition on the common bus (pars [10, 26, 28, 33]; each device 20 monitors on the common bus 15 when the frequency of the feedback signal from the common bus 15 into 22 remains outside of the normal operating range), wherein the second device is connected in series to the common bus and a second load (figs.1-2, abstract); in response to detecting the condition for a second pre-determined amount of time, disconnecting, via the second device, the second load from the common bus (pars [10, 19, 21, 26, 28, 33]; If the controller 32 corresponding to Load 2 detects that the frequency of the feedback signal remains outside of the normal operating range for a second predetermined amount of time, the controller 32 generates control signal 28 to disconnect the second load terminal from the common bus).
Pancheri discloses two devices, each with a predetermined amount of time. Pancheri does not explicitly disclose the second pre-determined amount of time to disconnect the second load from the common bus is different than the first pre-determined time in response to detecting the trigger.
Cooper (fig.4), however, similar to Pancheri teaches one or more energy sources (12 or 13) connected to a common bus (vertical line between the output terminal of switch 15 and load switches 22a, 22b, 22c). Cooper further teaches the second pre-determined amount of time to disconnect the second load from the common bus is different than the first pre-determined amount of time to disconnect the first load from the common bus in response to 
Regarding Claim 20,
Pancheri teaches the claimed subject matter in claim 17 and Pancheri further teaches wherein the condition comprises a frequency of a voltage of electricity on the common bus falling below a threshold (Pancheri, pars [10, 26, 28]; monitoring the frequency on the common bus 15 via the feedback signal to determine the condition if the monitored frequency is outside of/below the threshold frequency).
Pancheri does not explicitly disclose the condition comprises a voltage falling below a threshold. 
Cooper, however, teaches it is known in the art for the condition to comprise the voltage of electricity to fall below a threshold (Col.49, lines 65-67 to Col.50, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified teachings of Pancheri to that of Cooper of also monitoring the voltage in determining the condition. The motivation would have been because monitoring more than one electrical parameter in determining the condition results in a more accurate and efficient system.
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pancheri et al. (2016/0204651 A1) in view of Lathrop et al. (2016/0226235 A1).
Regarding Claim 4,
Pancheri teaches the claimed subject matter in claim 1 and Pancheri teaches further comprising a third terminal (see fig.1, third terminal 24 to “load 2”) configured to connect to a second load (“load 2”). Pancheri teaches using the switching hardware (26) in a second device (20) to connect the first terminal and the third terminal (see fig.1, 26 of the second device 20 has the configuration to connect the first terminal/output terminal of transfer switch 14 to the third terminal of load 2).
Pancheri does not explicitly disclose the single device comprises the third terminal to connect to the second load, wherein the single device’s switching hardware connects the first terminal and the third terminal.
Lathrop (fig.3), however, teaches the device (1) comprising a third terminal to connect to a second load (see fig.3, third terminal of device 1 connected to second load 14’), wherein the switching hardware (8, 8’; 8 to connect to the first load and 8’ for the second load) is further configured to connect the first terminal (output of 10 or 12) and the third terminal (see fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pancheri of using one device 20 for each load to that of Lathrop’s of a single device (1) for multiple loads (first and second load). The motivation would have been to build a more robust and dynamic system to selectively connect and disconnect multiple loads and to further reduce costs (such as not having to use two controllers and instead use one to accomplish the same functionality). 
s 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pancheri et al. (2016/0204651 A1) in view of Lathrop et al. (2016/0226235 A1) in further view of Cooper (10,879,727 B1).
Regarding Claim 5,
The combination of Pancheri and Lathrop teaches the claimed subject matter in claim 4 and the combination further teaches wherein the load control circuit (Pancheri, figs.1-2, 32 corresponding to load 2 and Lathrop, Fig.3; the combination teaches using one load control circuit for each corresponding load 16 instead of two separate load control circuits for each load to accomplish the same functionality and detection for a pre-determined amount of time for each load), is configured to, in response to detecting the condition for a second pre-determined amount of time, cause the switching hardware (26) to electrically disconnect the first terminal from the third terminal (Pancheri, pars [10, 26, 28, 33] and Lathrop, fig.3; Pancheri teaches the load control circuit 32 corresponding to load 2 detects the condition when the frequency of the feedback signal 27 remains outside of the normal operating range for a second predetermined amount of time, the controller 32 generates control signal 28 to disconnect the second load terminal from the first terminal).
 The combination does not explicitly disclose the second pre-determined amount of time to disconnect the second load from the common bus is different than the first pre-determined.
Cooper (fig.4), however, similar to the combination teaches one or more energy sources (12 or 13) connected to a common bus (vertical line between the output terminal of switch 15 and load switches 22a, 22b, 22c). Cooper further teaches the second pre-determined amount of time to disconnect the second load from the first terminal is different than the first pre-determined amount of time to disconnect the first load from the first terminal in response to detecting the condition (Col.35, lines25-39, 51-55 and Col.56, lines 23-33; Cooper teaches in 
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 5 and the combination further teaches wherein the pre-determined amount of time is based on a priority of the load and the second pre-determined amount of time is based on a priority of the second load (Cooper, fig.4, Col.35, lines25-39, 51-55 and Col.56, lines 23-33; Cooper teaches in response to detecting the condition (i.e. an overload condition), the second pre-determined amount of time/time delay for the second load to disconnect is longer than the pre-determined amount of time/time delay to disconnect the first load, because the second load has a higher priority than the lower priority first load)).
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 5 and the combination further teaches wherein the second pre-determined amount of time is greater than the pre-determined amount of time (Cooper, fig.4, Col.35, lines25-39, 51-55 and Col.56, lines 23-33; Cooper teaches the second pre-determined amount of time/time delay for the second load to disconnect is greater than the pre-determined amount of time/time delay to disconnect the first load, because the second load has a higher priority than the lower priority first load).
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pancheri et al. (2016/0204651 A1) in view of Chen et al. (2011/0220229 A1).
Regarding Claim 10,
Pancheri teaches the claimed subject matter in claim 1 and Pancheri further teaches wherein the condition comrpises detecting a frequency of a voltage of electricity violating a threshold (pars [10, 26, 28]; a frequency of the voltage is compared to a threshold frequency and when the frequency of the voltage is outside of the threshold frequency for a predetermined time, the condition is detected).
Pancheri does not explicitly disclose detecting a power magnitude violating the threshold.
Chen, however, teaches it is known in the art for the condition to comprise detecting a power magnitude from an energy source violating a threshold (par [37]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Pancheri’s detecting the frequency of a voltage of electricity for the condition to that of detecting another parameter (power magnitude) of electricity, because different parameters of electricity are well-known in the art and are an obvious matter of design choice. Since applicant has not stated that any of the different parameters of electricity (frequency of the voltage and/or power magnitude) solve any stated problem (besides detecting “the condition”), it would have been well within the level of ordinary skill in the art to have selected any of the well-known parameters of electricity to detect the condition as taught by Pancheri.   
 Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pancheri et al. (2016/0204651 A1) in view of Cooper (10,879,727 B1) in further view of Lathrop et al. (2016/0226235 A1).
Regarding Claim 19,

Pancheri discloses two devices, each with a predetermined amount of time. Pancheri does not explicitly disclose the second pre-determined amount of time to disconnect the second load from the common bus is different than the first pre-determined time in response to detecting the trigger.
Cooper (fig.4), however, similar to Pancheri teaches one or more energy sources (12 or 13) connected to a common bus (vertical line between the output terminal of switch 15 and load switches 22a, 22b, 22c). Cooper further teaches the second pre-determined amount of time to disconnect the second load from the common bus is different than the first pre-determined amount of time to disconnect the first load from the common bus in response to detecting the trigger (Col.35, lines25-39, 51-55 and Col.56, lines 23-33; Cooper teaches in response to detecting the trigger (i.e. an overload condition), the second pre-determined amount of time/time delay for the second load to disconnect is longer than the first pre-determined amount of time/time delay to disconnect the first load, because the second load has 
	The combination does not explicitly disclose using the first device instead of two separate devices where the second load would be connected to the first device.
	Lathrop (fig.3), however, teaches the obviousness of adding a second load (14’) to be connected to the first device (load shed switches 8, 8’ equivalent to Pancheri’s switches 26 in a single device). 
	Thus, the combination teaches the obviousness of using a single device with a second terminal to additionally connect the second load thereby making the first device obviously connected in series to the common bus and the second load as it is between the common bus and the second load. The combination would then obviously detect the condition for a first load connected to the first device for a first predetermined amount of time and obviously detect the condition for the second load connected to the first device for a second pre-determined amount of time as taught by the combination of Pancheri in view of Cooper.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination of using a first device for a first load and a second device for a second load to that of using a single device for two loads. The motivation would have been to build a more robust and dynamic system to selectively connect and disconnect multiple loads with a single device and to further reduce costs (such as not having to use two controllers and instead use one to accomplish the same functionality). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/Examiner, Art Unit 2836                                                 


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836